 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 388, United Association of Journeymen andApprenticesof the Plumbing and PipefittingIndustryoftheUnitedStatesandCanada,AFL-CIOandAssociatedUndergroundContractors,Inc.andLocals 998 and 1191,Laborers'InternationalUnion of North America,AFL-CIO. Case 7-CD-218December16, 1969DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND ZAGORIAThis is a proceeding under Section 10(k) of theNationalLaborRelationsAct,asamended,followingthefilingofchargesbyAssociatedUnderground Contractors, Inc., herein called theChargingParty,onbehalfof the EisenhourConstructionCompany,Inc.,hereincalledEisenhour or the Employer,alleging that Local 388,United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of theUnited States and Canada,AFL-CIO,herein calledthePlumbers or the Respondent,has violatedSection 8(b)(4)(D) ofthe Act byengaging in certainproscribed activitywith an object of forcing orrequiring the Employer to assign the work in disputetothePlumbersratherthantoemployeesrepresentedbyLocals 998 and 1191,Laborers'InternationalUnion of North America,AFL-CIO,herein called the Laborers.Pursuant to notice, ahearingwas held before Trial Examiner GeorgeTuritz on April 24,1969, and reconvened beforeHearingOfficerStephen L. Shochet on June 16through 20,1969.Allpartiesappearing at thehearing, were afforded full opportunity to be heard,toexamine and cross-examine witnesses and toadduce evidence bearing on the issues. Thereafter,briefswere filed by the Charging Party and theRespondent.The Respondent also filed a motion toquash the Notice of Hearing.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer and the Hearing Officer made at thehearing,and finds that they are free from prejudicialerror.'The rulings are hereby affirmed.The Boardhas considered the briefs of the parties and theentire record in thiscase2and hereby makes thefollowing findings:'The Hearing Officer denied,but attached as a rejected exhibit, theRespondent'sofferof a written transcript of oral findings of factconcerning the "Limited Agreement"here in issue, such findings beingmade by Judge Fox of the U S District Court for the Western District ofMichigan in a Section 10(1) proceeding emerging from this dispute1.THE BUSINESS OF THE EMPLOYEREisenhour is a Michigan corporation engaged inthebusinessof highway construction, includingpreparatory work, and in the installation of variouskinds of utilities such as storm sewers, sanitarysewers, water mains, and related work. During theyear 1968, Eisenhour had a gross volume of businessin excess of $500,000. During the same period oftime, Eisenhour purchased goods and materials frompoints outside the State of Michigan with a value inexcess of $50,000, which goods were delivered tojobsites within the State of Michigan directly frompoints outside the State of Michigan. Additionally,Eisenhour performed work outside the State ofMichigan valued in excess of $50,000. On the basisof the foregoing, we find that Eisenhour is engagedincommerce within the meaning of the Act, andthat it will effectuate the purposes of the Act toassert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated,and we find,thatLocal388,UnitedAssociationofJourneymenandApprenticesofthePlumbingandPipefittingIndustryoftheUnitedStatesandCanada,AFL-CIO,and Locals 998 and 1191, Laborers'InternationalUnion of North America,AFL-CIO,are labor organizations within the meaning of theAct.III.THE DISPUTEA. BackgroundIn 1965, Eisenhour entered into a contract withFine-BiltHomes for the installation of certainundergroundutilities,roads,sitegradingsandexcavationofbasementsattheEastKnollsApartment complex in Lansing,Michigan.InOctober 1965, Respondent Plumbers established apicket line at the project, protesting that itsmembers were not employed by Eisenhour to installa water main. The picketing halted the progress ofthe job and Eisenhour was informed by Fine-BiltHomes to take whatever action was necessary tohave the pickets removed and the men returned towork. John Eisenhour, president of Eisenhour,sought out Doug Griffith, business representative ofRespondentPlumbers,andanagreementwasreached that on condition that Eisenhour employone plumber on the jobsite the pickets would beThough the findings of the District Court are not dispositive of the issuesin the present proceeding, we admit the exhibit and take judicial notice ofthe Court's findings'The parties stipulated that the entire record and decision, with minorexceptions,inLocal 388,UnitedAssociationof Journeymen andApprentices of the Plumbing and Pipefitting Industry oftheUnited Statesand Canada, AFL-CIO and Associated Underground Contractors, Inc (TA Forsberg. Inc ).175NLRB No 83, hereinafter referred to asT AForsberg. Inc , beconsidered as a part of the record in this case180 NLRB No. 78 LOCAL388 (ASSOCIATED UNDERGROUNDCONTRACTORS)removed. Griffith insisted on a written agreement asa condition to furnishing a plumber, and after ashort conversation Eisenhour executed a documententitled "Limited Agreement," which provided,intera/ia,thatEisenhourwould abide by the 1941Decision between the Internationals of the Plumbersand the Laborers relative to the assignment of work.After the East Knolls project was completed,Eisenhour had no further contacts with RespondentPlumbers or its representatives until October 22,1968. The record reveals that during the intervening3-year period Respondent Plumbers did not referany employees to Eisenhour, and the only plumberever employed by Eisenhour was on the East Knollsproject.The record also reveals that during the3-year period from 1965 to 1968, Eisenhour didperform work of the type here in dispute, usinglaborers to perform the functions, but RespondentPlumbers made no claim to the work under the"Limited Agreement," or otherwise.In the latter part of August 1968, Eisenhour wasawarded a contract by the Hannan Company, thegeneral contractor herein, to perform work on theMeridianMall Shopping Center, a complex of 6buildings located in Lansing, Michigan. Eisenhour'scontract required it to lay a ten inch slip joint castiron trunk water main from the township watermain right-of-way to within approximately 35 feet ofthe building and then loop the building with the line.The installation of the laterals were let to anothercontractor.ThecontractalsorequiredthatEisenhour install storm sewers to drain the buildingsand the adjacent land. The storm sewers consisted oftwo main drain lines running east-west, parallel tothesidesof the buildings, and lateral to thebuildings.The storm sewers were concrete andvitrifiedpipe,with slip-joint construction, and thesize varied accordng to the site plans for 36 down to12 inches. In addition, Eisenhour was required toinstall laterals from the two mains to within 5 feetof each building. The sanitary sewers were 8 inchconcrete, slip-joint pipe.Eisenhour commenced work on the storm sewersdraining the parking lots at the Meridian Mall siteon October 10, 1968. This work was performed bymembers of Laborers Local 1191. On the morningofOctober22,Eisenhourwas informed thatplumbers employed at the site by other concerns hadfailed to report for work, and it was requested thathe attend a meeting in the general contractor's fieldoffice.At this meeting a representative of themechanical contractor on the project stated thatGriffith had requested a signed agreement that thework of installing the water mains, storm andsanitary sewers be performed by members of thePlumbers-Griffith,who also attended the meeting,stated that he did not remove the Plumbers because"They know better than to work on a job whensomebody else is doing their work." Griffiththereafter requested that the storm and sanitarysewers and water mains be done by plumbers. Little457was accomplished at this meeting,and thereafter theEmployer filed unfair labor practice charges againstthe PlumbersinCase 7-CC-476,with the result thata settlement agreement was later entered.On February 24, 1969,Eisenhour began work onthe sanitary sewers at the Meridian Mall complex,and on February 27, installation of the water mainscommenced.As was the case with the storm sewers,the installation of the water mains and sanitarysewers was assigned by Eisenhour to members of theLaborers Union.On the morning of March 3,1969,theRespondent Plumbers engaged in picketing of theMeridianMallsitewithsignsstatingthat"Plumbers and Pipefitters Local No. 388 on strikeagainst Eisenhour Construction Company for breachof contract on this job."As a result of thepicketing,work on the site was halted.Around noonof the same day Eisenhour was notified by arepresentative of the general contractor that if itcould not resolve the problem so that the othertrades could get back to work,then the Employerwould be ordered off the job.Later that afternoonEisenhour received a telegram from the generalcontractor ordering it off the job. Shortly thereafter,upon being informed that Eisenhour had beenordered off the job,Respondent Plumbers withdrewtheir pickets from the jobsite and construction onthe site was resumed.Eisenhour remained off thejobsite until a Section 10(1) injunction was obtainedon May 1, 1969.B.The Work in DisputeConsistent with the claim of the Charging Party,we find that the work in dispute is located atMeridian Mall and involves the handling, unloading,distributionand installationof all water lines,sanitarysewersandstormsewershavingamechanical or slip joint construction from a point 5feetfrom the building line outwards.BothRespondent Plumbers and the Laborers claim thatthe work in dispute is not limited by a point 5 feetfrom a building line, but rather consists of all suchwork from the building line itself. However, therecord indicates that employees represented by thePlumbers were assigned the pipe work within 5 feetof the building line without a contrary claim forsuchwork by the Laborers prior to the hearingherein.Thus, as the disagreement over the workwithin 5 feet of the building line was not part of thedispute giving rise to this action, resolution of thecontrary claims to such work is not necessary to adecision in this case.C. Contentionsof thePartiesAssociatedUndergroundContractors,theCharging Party, which filed charges on Eisenhour'sbehalf,contends that Respondent Plumbers violatedSection 8(b)(4)(D) of the Act by exerting coercive 458DECISIONSOF NATIONALLABOR RELATIONS BOARDpressures upon Eisenhour to compel Eisenhour'sassignmentof the work in question to members ofthe Plumbers. The Charging Party further contendsthat pursuant to a collective-bargainingagreementthework was previously awarded to members ofLaborers' Local 1191, and that such work shouldproperly be awarded to members of the Laborers inview of (a) areapractice, (b) maintenance of a stableand experienced work force, (c) considerations ofeconomy and efficiency, and (d) the history of thebargainingrelationship between the Laborers andtheChargingParty.The Laborers' position isconsistent with the position taken by the ChargingParty.Respondent Plumbers contends that the factsherein do not make outa prima faciecase forreasonable cause to believe that Section 8(b)(4)(D)had been violated.Italso contendsthat the work inquestion should be awarded toitsmembers.Finally,itcontends that the notice of hearing should bequashed. In this connection, the Respondent arguesthat a voluntary method for adjustment of thedisputeexists sinceboth the Plumbers and theLaborers are stipulated to the Joint Board, that it isirrelevant that the Employerisnotstipulated to theJointBoard,and therefore the National LaborRelations Boardisprecluded from proceeding witha determinationof the dispute.3D. Applicability of the StatuteBeforetheBoardmay proceed with thedetermination of a dispute pursuant to Section 10(k)of the Act, it must be satisfied that there isreasonable cause to believe that Section 8(b)(4)(D)has been violated.As indicated above, Respondent contends that nosuch reasonable cause exists.We do not agree. Aspreviously stated, Respondentengaged inpicketingof the Meridian Mall jobsite, with the result that awork stoppage occurred. Thereafter Respondent,through its businessagentGriffith, indicated thatthe picketlinewaspart and parcel of the Plumber'sdissatisfaction that laborers and not plumbers wereperforming certain work at the site. Moreover, whenEisenhour,who was employing the laborers, wasremoved from the site the picketline waswithdrawnand work on the site beganagain.Although thepicket line which gave rise to the work stoppage wasphrased in terms of publicizing that Eisenhour hadallegedly breached a contract, this does not negatethe existence of an object on Respondent's part offorcingassignment of the disputed work to itsmembers. Thus, on the basis of the entire record'The Board has previously considered and rejected the contention that anemployer subjected to unfair labor practices proscribed by Section8(bx4XD)isnot a necessary party to voluntary adjustment preceduressufficient to preclude a determination under Section10(k) of the Act.Local300,United Associationof Journeymen and Apprentices of thePlumbingand Pipefitting Industry of theUnitesStates and Canada.AFL-CIO andD'Annunzio Bros . Inc.155 NLRB836, 839-40.and the Respondent's entire course of conduct,including the finding that Respondent had previouslyengaged in similar conduct in theForsbergcase,supra,we conclude that there is reasonable cause forbelieving that a violation of Section 8(b)(4)(D) hasoccurred.E.Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various relevant factors.'1.Certification and bargaining agreementsThe Plumbers claim the work in dispute by virtueof (1) an agreement between the InternationalUnions of the Plumbers and the Laborers made in1941; (2) anagreementexecuted in 1964 betweenitself and Laborers' Local 998; and (3) the "LimitedAgreement"signedin 1965 by the Employer and thePlumbers.With respect to the first two contentions,theseexactcontentionsweremadebytheRespondent and rejected by the Board in theForsbergcase,suprafootnote 2, and nothing hasbeen brought to the Board's attention in this actionwhich would warrant a different conclusion.Thus,for the reasonsgivenin theForsbergcase,we findthatneitherof the two interunionagreementsreferred to above favors awarding the work indispute to the Plumbers.TheChargingParty contends that the 1965"Limited Agreement" between the Employer andthePlumbers should be of no effect in thisproceeding for the following reasons: (1) theagreement aroseout of events akin to the instantdispute,and was enteredinto solely to terminate theEast Knolls dispute in an expeditious manner whichwould preventFine-BiltHomes from sufferingserious financial loss; (2) the agreement was entitled"Limited Agreement" because the parties intendedthat its applicability be limited to the East Knollsproject; and (3) in the intervening3 years since theagreement was signedthe Plumbers did not onceclaim that the contract was applicable to workbeyond the East Knolls project, even though theEmployer employed Laborers to do similar work atother projects during this time.In substantialaccord with the Charging Party, weare of the opinion that the "Limited Agreement,"and theeventssurroundingitscreationandsubsequentapplication, render the meaning of theagreementsoambiguous as to preclude relianceupon it in determiningour award of the work hereindispute.Of particularsignificanceis the recordtestimony of Eisenhour, president of the Employer,'N.L R.B.Y.Radio Television Broadcast EngineersUnionLocal 1212.International Brotherhoodof ElectricalWorkers(ColumbiaBroadcastingSystem).364 U.S. 573;International Associationof Machinists. LodgeNo. 1743. AFL-CIO (J A. Jones Construction Company).135NLRB1402, 1411 LOCAL 388 (ASSOCIATED UNDERGROUND CONTRACTORS)and Griffith, Respondent's business agent. Eisenhourtestified that the Plumbers had not once in 3 yearsattempted to apply the "Limited Agreement" to anywork done by the Employer; Griffith sought toexplain this non-application by claiming that he hadattempted to call Eisenhour a few times during the3-year period but had been unable to reach him.Thus, we find it difficult to adopt the interpretationurged by Respondent Plumbers when their actions,aswell as the sense and title of the agreement,indicate the contrary.52.Company, industry and area practiceThe record shows that Eisenhour has onlyassigned this type of work to plumbers in oneinstance,thatbeing the East Knolls apartmentproject discussed above. Otherwise, Eisenhour hasuniformlyassignedsuchworktolaborers.Accordingly, we find that this factor favors laborers.Evidence as to industry and area practice isinconclusive as the record indicates a mixed use ofboth plumbers and laborers to perform work similarin nature to that in dispute.3.Skills and efficiencyThere is no showing that the disputed workrequires a degree of skills not possessed by laborers.The Plumbers introduced evidence concerning thehigh degree of skill necessary to pass the Plumbersapprenticeship program.However, Eisenhour andother employers who have used laborers for thistype of work testified that laborers possess thenecessaryskills,andEisenhour testified thatlaborers have performed the work here in questionsatisfactorily.Additionally, the record shows thatwhile the Plumbers claim only the unloading anddistribution of the pipe, leveling, and the making ofthe joint, the excavation and installation of the mainisa continuous operation, all of which laborers canand are willing to perform. Thus, assignment toplumbers of only the work claimed by Respondentwould result in the fragmentation of the job intoseparate operations. Accordingly, from the point ofview of efficiency, these facts tend to favor an awardconsistent with the Employer's assignment.CONCLUSIONSHavingconsideredallpertinentfactorsweconcludethatemployeesrepresentedbytheLaborersareentitledtoperform the work indispute. Laborersare at leastas skilled as plumbersinsofar as the disputed work is concerned, and theEmployer hasbeensatisfied with the quality of theirworkand resulting efficiency.Moreover, the'We have considered the findings of the DistrictCourt,supra.fnIHowever,as noted above,we do not believe the agreement here in questionis sufficientlyunambiguous to be accorded weight as afactor inthe awardof the disputed work.459assignment to laborers is consistent with the pastpractice of the Employer and is not inconsistentwith any uniform area or industry practice.Weconclude on the basis of the entire record that theEmployer's assignment of work to the Laborersshould not be disturbed. Therefore, based upon theentirerecordand after full consideration of allrelevant factors,we conclude that the employeescurrently represented by the Laborers are entitled toperform the work in dispute.The work which gave rise to the dispute hasalreadybeencompleted.TheChargingPartyrequests an award which would encompass the entirejurisdictional boundary of Respondent Local 388.The Respondent submits that the award should belimited to the actual work which gave rise to thisdispute. The record indicates that this is not the firstdispute involving these parties over this type ofwork. Indeed, theForsbergcase,supra,involves thesame Charging Party and Respondent, with only thelocation of the work in dispute being different. IntheForsbergcasewe gave a narrow award.However, in light of that decision, coupled with thetestimony of Griffith that he will do "everything inhis power" to protect his jurisdiction in the future,we believe that the circumstances indicate areasonable likelihood that this disputewillberepeated.Therefore,weshallbroadenourdetermination accordingly.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis ofthe foregoing findings and the entire record in thiscase, the NationalLaborRelations Board makes thefollowing Determination of Dispute:1.Employees represented by Locals 998 and 1191,Laborers'InternationalUnion of North America,AFL-CIO,andemployedbyAssociatedUnderground Contractors, Inc., or its members, areentitled to perform the work of handling,unloading,distributing and installing of all water lines, sanitarysewers and storm sewers having a mechanical orslip-joint construction from a point 5 feet from thebuilding line outwards,inageographical areacoextensivewith the geographical jurisdiction ofLocal 388, United Association of Journeymen andApprenticesof the Plumbing and PipefittingIndustryoftheUnitedStatesandCanada,AFL-CIO.2.Local388,United Association of Journeymenand Apprentices of the Plumbing and PipefittingIndustryoftheUnitedStatesandCanada,AFL-CIO,isnot entitled,by means proscribed bySection 8(b)(4)(D) of the Act, to force or requireAssociatedUnderground Contractors,Inc.,or itsmembers to assign the work of the type in dispute toemployees represented by the aforesaid Union.3.Within 10 days from the date of this Decisionand Determination of Dispute,Local388,United 460DECISIONSOF NATIONALLABOR RELATIONS BOARDAssociation of Journeymen and Apprentices of theAssociated Underground Contractors, Inc., or anyPlumbing and Pipefitting Industry of the Unitedof its members including the Eisenhour ConstructionStatesandCanada,AFL-CIO,shallnotify theCompany, Inc., by means proscribed by SectionRegional Director for Region 7, in writing,whether8(b)(4)(D), to assign the workof the typeindisputeor not it will refrain from forcing or requiringin a manner inconsistent with the above determination.